Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,275,520. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-19 of U.S. Patent No. 11,275,520 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  




U.S. Patent No. 11,275,520
Instant Application
Claim 1. A method, comprising: receiving, at logic within a memory system that comprises a plurality of memory media types, data from an image sensor coupled to the logic of the memory system; receiving, at the logic of the memory system, an input from a host; identifying, at the logic of the memory system, one or more attributes of the data from the image sensor; analyzing, at the logic of the memory system, the received input to determine a setting; generating, at the logic of the memory system, the setting based on the analyzed input, wherein the setting determines a memory media type of the plurality of memory media types to write the data; and writing, the data to a first memory media type of the plurality of memory media types based at least in part on the one or more attributes of the data from the image sensor and the input from the host.
Claim 1. A method, comprising: receiving, at logic within a memory system that comprises a plurality of memory media types, data from a plurality of sensors coupled to the logic of the memory system; receiving, at the logic of the memory system, input; analyzing, at the logic of the memory system, the received input to determine a setting; generating, at the logic of the memory system, the setting based on the analyzed input; and selecting a first memory media type of the plurality of memory media types to write the data based on the setting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubel (US Pub. 2003/0059108). in view of Clark et al. (US Pub. 2016/0110415).
Regarding independent claims 1, 9 and 15, Hubel discloses a method, comprising: receiving, at logic within a memory system that comprises a plurality of memory media types (Fig.2: Media Type 1, Type 2, Type 3 … etc.), data from an image sensor (Fig.1: image capturing device 102) coupled to the logic of the memory system (Fig.1: Processing module 104); receiving, at the logic of the memory system (Fig.1: Processing module 104), input; and selecting a first memory media type of the plurality of memory media types to write the data based on the setting ([0010]: A system in accordance with the invention includes an image sensor that electronically captures an image on an input medium as color image data and a correlation unit that compares the color image data to a plurality of reference image data that correspond to different reference media types to determine a candidate media type of the input medium from the different reference media types. In an exemplary embodiment, the system further includes a color correction unit coupled to the correlation unit. The color correction unit is configured to correct color information contained in the color image data according to the candidate media type to provide a color-corrected electronic image of the original image on the input medium).
However, Hubel does not specifically teach analyzing, at the logic of the memory system, the received input to determine a setting; generating, at the logic of the memory system, the setting based on the analyzed input.
Clark et al. teaches analyzing (Fig.3A: Analyze the input 302), at the logic of the memory system, the received input (Fig.3A: received input 301) to determine a setting (Fig.3A: categorize the input as being associated with the second medium type 305); generating, at the logic of the memory system, the setting based on the analyzed input (Fig.3A: generate a first set of candidate answers of the first medium type 307).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate analyzing input query, as taught by Clark into an image sensor that electronically captures an image on an input medium of Hubel, in order to determine a proper media type based on input query. 
Regarding claims 2 and 16, Hubel teaches writing the data from the plurality of sensors to the selected first memory media type (Fig.4 and [0010]).
Regarding claim 3, Hubel teaches receiving, at the logic of the memory system, additional data from a sensor of the plurality of sensors coupled to the logic of the memory system (Fig.4: by repeating steps of Fig.4, additional data is received).
Regarding claim 4, Hubel teaches writing the additional data to a second media type of the plurality of media types based on the setting, wherein the second media type is different from the first media type (Fig.4).
Regarding claims 5 and 17, Hubel teaches discarding the additional data based on the setting ([0034]).
Regarding claim 10, Hubel teaches wherein the logic of the memory system is further configured to: receive additional data from the plurality of sensors; and write, based at least in part on the setting, the additional data to one or more memory media types of the plurality of memory media types (Fig.4: by repeating steps of Fig.4, additional data is received).
Regarding claim 11, Hubel teaches to receive additional input from the plurality of sources; and update the setting based in part on the additional input and the input (Fig.4: by repeating steps of Fig.4, additional data is received).
Regarding claim 12, Hubel teaches wherein the additional input and the input are different, and the updated setting and the setting are different (Fig.4: correct color information contained in the color image data).
Regarding claim 13, Hubel teaches wherein the additional input and the input are similar, and the updated setting and the setting are similar (Fig.4).
Regarding claim 14, Hubel teaches wherein the plurality of memory media types includes non-volatile memory and volatile memory ([0026]).
Regarding claim 18, Hubel teaches wherein the logic of the memory system is further configured to: receive data from a mobile device and a camera, wherein the received data includes a plurality of photographs and a plurality of videos; and analyze the received data for at least one of pixel quality, geographical location, blur threshold, pixel density, or subjects included in the plurality of photographs and a plurality of videos ([0010] and [0025]: A system in accordance with the invention includes an image sensor that electronically captures an image on an input medium as color image data and a correlation unit that compares the color image data to a plurality of reference image data that correspond to different reference media types to determine a candidate media type of the input medium from the different reference media types. In an exemplary embodiment, the system further includes a color correction unit coupled to the correlation unit. The color correction unit is configured to correct color information contained in the color image data according to the candidate media type to provide a color-corrected electronic image of the original image on the input medium).
Regarding claim 19, Hubel teaches wherein the logic of the memory system is further configured to: received additional input the plurality of sources; transmit a prompt to a host coupled to the logic of the memory system, wherein the prompt is a confirmation of a change to the setting; and update the setting based on a received response to the prompt ([0019]: The input device 106 of the digital imaging system 100 allows a user to input commands into the system. In addition, the input device allows the user to input information relating to the input medium being captured by the system. As explained below, the media type determination may take into consideration information manually provided by the user. In one embodiment, the input device includes a computer keyboard 114 and a cursor pointing mechanism 116, as illustrated in FIG. 1.).
Regarding claim 20, Hubel teaches wherein the logic of the memory system is further configured to: received additional input from the plurality of sources; transmit a prompt to a host coupled to the logic of the memory system, wherein the prompt is a confirmation of a change to the setting; and refrain from updating the setting based on a received response to the prompt ([0019]: The input device 106 of the digital imaging system 100 allows a user to input commands into the system. In addition, the input device allows the user to input information relating to the input medium being captured by the system. As explained below, the media type determination may take into consideration information manually provided by the user. In one embodiment, the input device includes a computer keyboard 114 and a cursor pointing mechanism 116, as illustrated in FIG. 1.).

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 8 are dependent on objected base claim 6 and therefore inherit the deficiency thereof.

Reasons of Allowance
Claims 6-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 6 identifies the distinct features “receiving, at the logic of the memory system, a plurality of portions of additional data from the plurality of sensors; receiving additional input from a plurality of sources based on the plurality of portions of additional data; and updating, at the logic of the memory system, the setting based on additional input.", which are not taught or suggested by the prior art of records.
Claims 6-8 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent claims 6-8 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135